Citation Nr: 0948485	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for patellofemoral syndrome, left knee.  

2.  Entitlement to a disability rating higher than 30 percent 
for degenerative joint disease of the left ankle.  

3.  Entitlement to a disability rating higher than 10 percent 
for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2008 and March 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  In the January 2008 rating decision, 
the RO granted a temporary 100 percent disability rating due 
to surgical or other treatment of the Veteran's right knee 
disability, and a 10 percent rating thereafter.  In the March 
2008 rating decision, the RO denied a rating higher than 20 
percent disabling for the Veteran's degenerative joint 
disease, left ankle and denied a rating higher than 10 
percent disabling for the Veteran's patellofemoral syndrome, 
left, knee.  In an October 2008 rating decision, the RO 
increased the disability rating assigned for the Veteran's 
degenerative joint disease, left ankle, to 30 percent.  

In November 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The issues of higher disability ratings for the Veteran's 
right knee and left ankle disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.






FINDING OF FACT

In a November 2009 writing the Veteran stated that he wanted 
to withdraw his appeal regarding an increased rating for his 
service connected patellofemoral syndrome, left knee.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of a substantive 
appeal pertaining to whether a disability rating higher than 
10 percent is warranted for the Veteran's patellofemoral 
syndrome, left knee.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In a VA FORM 9 received by VA in May 2008, the Veteran 
perfected an appeal to the Board of the RO's March 2008 
denial of a disability rating higher than 10 percent for his 
patellofemoral syndrome, left knee.  Thus, the Board's 
jurisdiction has been established as to this issue.  
38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).

During the November 2009 hearing, the Veteran indicated that 
he wished to withdraw his appeal of the rating assigned for 
his patellofemoral syndrome, left knee.  2009 Board hearing 
transcript at 2.  He also submitted a signed writing, dated 
in November 2009, in which he stated that he requested to 
withdraw his current appeal for an increased evaluation of 
patellofemoral syndrome, left knee.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of a 
disability rating assigned for the Veteran's patellofemoral 
syndrome, left knee, and the appeal as to that issue is 
dismissed.  

ORDER

The appeal of the issue of whether a rating higher than 10 
percent disabling is warranted for the Veteran's 
patellofemoral syndrome, left knee, is dismissed.  


REMAND

During the November 2009 Board hearing, the Veteran testified 
to the effect that he had undergone a VA clinical (not a 
compensation and pension) examination in June 2009, such 
examination apparently of at least one of his knees.  Board 
hearing transcript at 3-5.  It is unclear from the testimony 
whether the clinical examination involved his left ankle.  
There are no records from June 2009 associated with the 
claims file.  On remand these records must be obtained and 
associated with the claims file.  

The Board has reviewed the report of the May 2009 VA 
examination of the Veteran's left ankle and right knee.  That 
report is not adequate for the Board to make a decision on 
the Veteran's claims because the report is lacking as far as 
accuracy and a full description of the examination results.  
38 C.F.R. § 4.1.  

The examiner lists that the Veteran has 0 degrees of 
dorsiflexion of the left ankle and the associated radiology 
report lists that the Veteran "has undergone screw fixation 
of the subtalar joint with the 2 screws in pace.  Fusion 
appears to be well fused.  There is also screw fixation as 
well as bone stable in place fusing the talonavicular joint 
which also appears to be well healed."  

The examiner has provided no statement as to whether the 
Veteran's left ankle is ankylosed.  On remand the examiner 
must state whether the Veteran's left ankle is ankylosed in 
plantar flexion or in dorsiflexion or with adduction, 
adduction, inversion or eversion deformity and, if there is 
ankylosis in plantar flexion and/or dorsiflexion, the 
examiner must state the point, in degrees, of the ankylosis.  

As to the examination report of the Veteran's right knee, the 
examiner indicated that that the Veteran had a range of 
motion as follows:  

"FLEXION: 0 to 70 with pain degrees."

The Board cannot discern from this statement the point at 
which the Veteran exhibits pain.  Hence, the Board cannot 
apply 38 C.F.R. § 4.40 to decide what rating is appropriate 
for limitation of flexion of the Veteran's right knee.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
pertinent to the Veteran's right knee and 
left ankle disabilities, in particular the 
record of a June 2009 clinical examination 
of the Veteran's lower extremities.  If no 
records are available, provide 
documentation of the efforts made to 
obtain the records.  Associate either the 
records or the documentation with the 
claims file.  

2.  Then, schedule the Veteran for a VA 
examination of his left ankle and right 
knee.  The claims file must be provided to 
the examiner, the examiner must review the 
claims file, and the examiner must 
annotate his or her report as to whether 
the claims file was reviewed.  

In addition to the standard information 
provided in report of a VA examination, 
the examiner is asked to provide medical 
findings as to the following:

(a)  State whether the Veteran has pain on 
motion of his right knee and/or left 
ankle, as evidenced by the visible 
behavior of the Veteran when undertaking 
the motion.  If the Veteran does have pain 
on motion, the examiner must state the 
point, in degrees, at which the Veteran 
has pain.  

(b)  State whether the Veteran has 
ankylosis of his left ankle.  If the 
examiner determines that the Veteran's 
left ankle is ankylosed, the examiner is 
asked to state where the ankylosis occurs, 
whether in plantar flexion or in 
dorsiflexion, and the point, in degrees, 
of the ankylosis.  If the examiner 
determines that the Veteran's left ankle 
is ankylosed the examiner must state 
whether the Veteran has abduction, 
adduction, inversion, or eversion 
deformity.  

3.  Then, readjudicate the Veteran's 
claims on appeal.  If any benefit sought 
by the Veteran is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


